DETAILED ACTION
Response to Amendment
	Applicant’s amendments to claim 6, the cancellation of claims 18-19, and the addition of claims 20 in the response file December 6, 2021, are acknowledged by the Examiner.
	Claims 6-17, 20 are under consideration. 

Response to Arguments
With respect to claim 6, Applicant argues that Malewicz alone does not meet each limitation of the amended claim. As necessitated by the amendments, a new grounds of rejection has been made. Malewicz remains the primary art in the current rejection as it continues to share structural and functional characteristics with the claimed invention. 
Applicant’s amendment to claim 6 overcomes the current 112a rejection, it is therefore withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“drive assembly configured to drive” in claim ([0032], a gear and equivalents).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that use the a generic term followed by a function but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a dynamic for mechanism” in claim 6. Such limitation detail corresponding structure within the claim and are thus not interpreted under 112(f).
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Malewicz (US 5571078) in view of Houser (US 2004/0267176).
	With respect to claim 6, Malewicz discloses An orthosis (Fig 2) comprising: a frame (Fig 2, frame 10) including a first body portion securement assembly (Fig 2, first body 22/20 secured to a user with straps 16/12) and a second body portion securement assembly movably connected to the first body portion securement assembly for movement relative to the first body portion securement assembly (Fig 2, second body 36/38 secured to the user with strap 52, moves relative to the first body at pivot 74); and a drive assembly configured to drive movement of the second body portion securement assembly relative to the first body portion securement assembly (Fig 5, col 4 ln 45-55, drive assembly 80) comprising: an actuation mechanism configured to actuate the drive assembly (Fig 9, actuation mechanism 114); at least one driving link and a driven link (Fig 9, driving link 110 and driven link 90), the driving link being mounted on the first body portion securement assembly and operatively connected to the actuation mechanism (Fig 9, driving link 110 connected to first body 22 via housing 54 and actuation mechanism 114) and driving link to transmit a driving force from the actuation mechanism to the driven link to move the driven link relative to the first body portion securement assembly (Fig 9, col 5 ln 25-30, driving link 110 admits force to driven link 90); and a dynamic force mechanism operatively connected to the driven link and the second body portion securement assembly to receive a movement force from the driven link of the drive assembly (Fig 8, force mechanism is spring 84 and shafts 72/92), the dynamic force mechanism including a spring (Fig 8, spring 84) and being configured to i) move the second body portion securement assembly relative to the first body portion securement assembly using the movement force (col 2 ln 25-30, movement of driving link 110 and driven link 90 causes movement of shafts 74/72 and spring 84 which causes bodies to move relative to each other), ii) load the spring with dynamic force using the movement 
Malewicz is silent on wherein the dynamic force mechanism further includes a stop, wherein the stop defines a curved slot having opposite first and second longitudinal ends, wherein the connector includes a shaft extending through the curved slot defined by the stop, wherein the stop is configured to move relative to the connector, with the connector within the curved slot, as the spring is loaded with dynamic force such that the second longitudinal end of the curved slot moves toward the connector, wherein the connector is configured to engage the second longitudinal end of the curved slot at a maximum rotation angle of the stop to limit loading of the dynamic force mechanism.
Houser teaches an analogous spring 300 loaded hinge system for restricting joint movement further comprising a stop 404, wherein the stop defines a curved slot 420 having opposite first and second longitudinal ends (Fig 6, Fig 5B), wherein the connector includes a shaft 253 extending through the curved slot defined by the stop (Fig 6, [0035]), wherein the stop is configured to move relative to the connector ([0035]), with the connector within the curved slot, as the spring is loaded with dynamic force such that the second longitudinal end of the curved slot moves toward the connector ([0030], Fig 7A-7B), wherein the connector is configured to engage the second longitudinal end of the curved slot at a maximum rotation angle of the stop to limit loading of the dynamic force mechanism (Fig 7B, [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dynamic force mechanism of Malewicz to have the stop of as taught by Houser in order to allow for an adjustable hinge reange (Houser [0034]).
With respect to claim 15, Malewicz/Houser discloses An orthosis as set forth in claim 6, wherein the first body portion securement assembly comprises a lower leg assembly configured to mount a lower 
With respect to claim 16, Malewicz/Houser discloses An orthosis as set forth in claim 15, wherein the foot assembly is configured to rotate relative to the lower leg assembly about an axis of rotation (Malewicz Fig 4, col 4 ln 1-10, rotation of foot assembly member 48).  
With respect to claim 17, Malewicz/Houser discloses An orthosis as set forth in claim 16, wherein the foot assembly is configured to move relative to the lower leg assembly in at least one of a plantarflexion and dorsiflexion direction (Malewicz Fig 4, rotation of foot assembly member 48 in dorsiflexion direction- Fig 10, col 4 ln 1-10).
With respect to claim 20, Malewicz/Houser discloses An orthosis as set forth in claim 6, wherein the stop include a plate (Houser Fig 6, stop 404 body shown to be a flat rounded member thus interpreted to be a plate).

Claims 7-8 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Malewicz/Houser as applied to claim 6 above, and further in view of Bonutti et al (US 2007/0219475).
With respect to claim 7, Malewicz/Houser discloses An orthosis as set forth in claim 6.
Malewicz/Houser is silent on wherein the driving linkage comprises a plurality of driving links.  
Bonutti et al teaches an analogous driving link that comprises a plurality of driving links 166/160/158 (Fig 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving link of Malewicz/Houser to be a plurality of links as taught by Bonutti et al as more gears allow for easier adjustment while maintaining the ability of the device to hold the intended position (Bonutti et al [0112]).
With respect to claim 8, Malewicz/Houser/Bonutti et al discloses An orthosis as set forth in claim 7, wherein the plurality of driving links comprise a plurality of driving gears (Bonutti et al Fig 18, driving gears 166/160/158).  

With respect to claim 11, Malewicz/Houser/Bonutti et al discloses An orthosis as set forth in claim 7, wherein the plurality of driving links includes a bevel ring gear operatively meshed with a bevel pinion gear of the actuation mechanism (Bonutti et al Fig 18, gears 166/160 shown beveled and a ring shaped, as ring gear and pinion are defined by size relative to other gears, each of gear 166 and 160 could be interpret as either a pinion gear or a ring gear relative to another gear).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving link of Malewicz/Houser/Bonutti et al to be a plurality of links as taught by Bonutti et al as more gears allow for easier adjustment while maintaining the ability of the device to hold the intended position (Bonutti et al [0112]).
With respect to claim 12, Malewicz/Houser/Bonutti et al discloses An orthosis as set forth in claim 7, wherein the dynamic force mechanism further comprises a connector operatively connecting the spring to the second body portion securement assembly (Malewicz Fig 8, connector 92, indirect connection to the second body).  
With respect to claim 13, Malewicz/Houser/Bonutti et al discloses An orthosis as set forth in claim 12, wherein the spring is operatively connected to the driven link for movement therewith (Malewicz Fig 8, spring 84 performs claimed function).  
With respect to claim 14, Malewicz/Houser/Bonutti et al discloses An orthosis as set forth in claim 13, wherein the spring is a clock spring (Malewicz Fig 8, spring 84 is a clock spring).  

Claims 7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Malewicz/Houser as applied to claim 6 above, and further in view of Beers et al. (US 2014/0068838).
With respect to claim 7, Malewicz/Houser discloses An orthosis as set forth in claim 6.
Malewicz/Houser is silent on wherein the driving linkage comprises a plurality of driving links.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving link of Malewicz/Houser to be a plurality of links as taught by Beers et al in order to achieve the desired tradeoff between size, torque, and speed of the system of gears (Beers et al [0099] lines 12-23). Beers shows that spur gears and bevel gears are equivalent structures known to those of ordinary skill in the art.
With respect to claim 9, Malewicz/Houser/Beers et al discloses An orthosis as set forth in claim 8, wherein the plurality of driving gears includes a first spur gear and a second spur gear operatively meshed with the first spur gear and the driven link (Beers et al [0099], gears 234, 235, 236, 237).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving link of Malewicz/Houser/Beers et al to be a plurality of links as taught by Beers et al in order to achieve the desired tradeoff between size, torque, and speed of the system of gears (Beers et al [0099] lines 12-23). Beers shows that spur gears and bevel gears are equivalent structures known to those of ordinary skill in the art.
With respect to claim 10, Malewicz/Houser/Beers et al discloses An orthosis as set forth in claim 9, wherein the driven link comprises a third spur gear (Beers et al [0099], gears 234, 235, 236, 237).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving link of Malewicz/Houser/Beers et al to be a plurality of links as taught by Beers et al in order to achieve the desired tradeoff between size, torque, and speed of the system of gears (Beers et al [0099] lines 12-23). Beers shows that spur gears and bevel gears are equivalent structures known to those of ordinary skill in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333.  The examiner can normally be reached on Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ADAM BAKER/Examiner, Art Unit 3786                                                                                                                                                                                                        
/KERI J NELSON/Primary Examiner, Art Unit 3786